DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al (US 6,079,862) in view of Doublet (US 2011/021110) and Belliveau (US 2002/0093296).
Regarding claim 1, Kawashima discloses an automatic stage lighting tracking system comprising: an emitting element 91 which is detachably mounted on a target 90 to be tracked; a stage light source element 72 which is used for illuminating the target to 
Kawashima does not specifically teach that the upper computer software have an OpenCV computer library.  However the use of OpenCV software in light tracking systems is well-known in the art and specifically taught in Doublet (see Doublet, at least paragraph [0160]) and Figures 1-7).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an OpenCV computer vision library within the software of Kawashima as taught by Doublet in order to utilize technologically advanced image processing software for obtaining and comparing accurate image data for increased accuracy and precision.
Kawashima also does not specifically teach that the upper computer software have a DMX512 console.  However, DMX512 consoles are well-known in the art of light 
Regarding claim 2, the emitting element 91 in Kawashima is an infrared emitting element for emitting infrared visible light (see at least Figures 29-30 and 38-41 and column 9, line 53 through column 11, line 20).  
Regarding claim 3, as modified above, the OpenCV computer vision library in Kawashima is provided with a camshift algorithm, wherein the OpenCV computer vision library is configured to send an identified color of the target 90 to the camshift tracking algorithm, and the camshift tracking algorithm is configured to track a movement of the target 90, obtain coordinate information of the target, and send the coordinate information to the upper 30machine software (see at least Figures 40-41 and column 25, line 55 through column 29, line 15 and column 32, line 54 through column 34, line 9).  
Regarding claim 4, the photographing element (60,65) in Kawashima can be configured to mount on the stage element 72 in parallel to the light emitting optical axis of the stage light source element and configured to rotate together, change a tracked photographing angle with the illumination direction of the stage light source element changing (see at least Figures 1-2 and mounting arrangement of photographing element with light source).

Regarding claim 6, the photographing element (60,65) in Kawashima comprises a camera (at least 60) and a filter 61 mounted in the camera for cutting off the transmission of visible light (see at least Figures 29 and 40 and column 25, line 55 through column 29, line 15).  
Regarding claim 7, the infrared emitting element 91 in Kawashima comprises a light emitting driving circuit and several infrared LEDs with a wavelength of 940 nm and the LEDs are respectively in communication with the light emitting driving circuit (see at least Figures 29 and 40 and column 25, line 55 through column 29, line 15).  
Regarding claims 8-10, Kawashima (as modified by Doublet and Belliveau above) discloses a control method using the automatic stage lighting tracking system according to claim 1 (see rejection of claim 1 above) and teaches the recited method steps of claims 8-10 (see Kawashima, at least Figures 1-3, 29-30 and 38-41 and column 9, line 53 through column 11, line 20, column 25, line 55 through column 29, line 15 and column 32, line 54 through column 34, line 9).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875